DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment submitted November 19, 2021 appears to overcome the objection to the Specification in the previous Office Action. Therefore, the objection to the Specification is withdrawn.

Allowable Subject Matter
Claim 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claim 22, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a sensor for reading messages transferred over a digital communications network of a vehicle, wherein the wire holding unit and sensing unit are provided separately and are connectable to one another.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 37 contains the corresponding limitations of claim 22 as shown above; therefore, the reasons for allowance for this claim are the same as for claim 22 accordingly.

Referring to independent claim 31, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a sensor for reading messages transferred over a digital one or more digital logic gates configured to generate digital output signals indicative of the changing state of the network in response to the charging state of the network being detected by the sensing means.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above-emphasized limitations with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184